UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4641
ERNEST LOVELL PERKINS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at Greenville.
               Malcolm J. Howard, District Judge.
                           (CR-99-51-H)

                  Submitted: February 28, 2001

                      Decided: April 25, 2001

  Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                           COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Peter W. Kellen, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
2                     UNITED STATES v. PERKINS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Following a guilty plea to one count of conspiracy to steal firearms
from a licensed dealer in violation of 18 U.S.C. § 371 (1994), Ernest
Lovell Perkins was sentenced to twenty-one months in prison. In this
timely appeal from his sentence, Perkins contends that the district
court erred by enhancing his sentence pursuant to United States Sen-
tencing Guidelines Manual § 2K2.1(b)(5) (1998). We agree. Conse-
quently, we vacate Perkins’ sentence and remand for resentencing.

    Perkins and his cousin, Dendriz Dante Williams, stole guns from
Jolly’s Pawn Shop. Perkins drove a truck through the front entrance
and Williams entered the store, smashed open a display case, and car-
ried out eight handguns. The men sold six of the guns "on the street"
a few days later. After considering and rejecting Perkins’ objections,
the district court applied the four-level enhancement under USSG
§ 2K2.1(b)(5). This guideline provision states that "[i]f the defendant
. . . possessed or transferred any firearm or ammunition with knowl-
edge, intent, or reason to believe that it would be used or possessed
in connection with another felony offense, increase by 4 levels."
(emphasis in original).

   We find that the fact that the guns were "sold on the street" is
insufficient to establish that Perkins had reason to believe that the
guns would be used or possessed in connection with another felony.
The presentence report stated that Perkins and Williams sold some of
the stolen guns to a crack dealer. However, the district court did not
make a factual finding regarding whether the guns were indeed sold
to a crack dealer. In the absence of such a finding, we cannot deter-
mine whether the enhancement might be appropriate on this basis. See
generally United States v. Cutler, 36 F.3d 406, 408 (4th Cir. 1994).

   For these reasons, we vacate Perkins’ sentence and remand for the
district court (1) to determine whether Perkins and Williams know-
                     UNITED STATES v. PERKINS                    3
ingly sold any of the stolen weapons to a crack dealer and (2) to
resentence Perkins consistent with that determination. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                     VACATED AND REMANDED